Exhibit 10.38

Summary of Non-Employee Director Compensation

 

    

Annual
Retainer
(prorated
for actual
term of
service)

   Fee per Board
Meeting Attended          

Non-Employee Director

      In
Person    By
Telephone   

Annual Equity Compensation (1)

  

Other

Michael P. Kelly (Chair)

   $ 30,000    $ 1,000    $ 500    Option to purchase 3,000 shares of Adept
Common Stock   

Charles H. Finnie (2)

   $ 20,000    $ 1,000    $ 500    Option to purchase 3,000 shares of Adept
Common Stock   

A. Richard Juelis

   $ 20,000    $ 1,000    $ 500    Option to purchase 3,000 shares of Adept
Common Stock    $5,000 for service as chair of Audit Committee

Robert J. Majteles

   $ 20,000    $ 1,000    $ 500    Option to purchase 3,000 shares of Adept
Common Stock   

Herbert J. Martin (3)

   $ 20,000    $ 1,000    $ 500    Option to purchase 3,000 shares of Adept
Common Stock   

Cary Mock

   $ 20,000    $ 1,000    $ 500    Option to purchase 3,000 shares of Adept
Common Stock   

--------------------------------------------------------------------------------

(1) Per 2004 Director Option Plan.

Any non-employee director joining the Adept Technology Inc. Board of Directors
shall be entitled to an initial option grant of 10,000 shares of Adept common
stock in addition to the equity and cash compensation described above.

(2) Mr. Finnie joined the Board of Directors in June 2006, the last month of
Adept’s fiscal year.

(3) Mr. Martin joined the Board of Directors in May 2006, the next to last month
of Adept’s fiscal year.